Per Curiam :
It would have been more regular if the Court had recommitted the report of the auditor with direction to find and report the facts. The Court, however, determined to act themselves as auditors, and their finding of the facts is certainly entitled to all the weight which an auditor’s finding would have had. Upon these facts thus found we are of opinion that the decree was perfectly right, and we affirm this decree upon the opinion of the learned Court.
Decree affirmed, and appeal dismissed at the costs of the appellant.